LOGO [g844577g0310204020924.jpg]

 

22 Boston Wharf Rd, 9th floor

Boston, MA 02210

www.akceatx.com

 

Exhibit 10.1

March 5, 2020

Joshua Patterson

Vice President, Legal

Akcea Therapeutics, Inc.

22 Boston Wharf Road, 9th Floor

Boston, MA 02210

Dear Josh,

It is my pleasure to offer you an appointment to General Counsel, Akcea
Therapeutics, Inc. (“Akcea”). With this change, you will also be invited to join
and actively participate in the critical aspects of the decisions made by
Akcea’s Executive Council.

With this change, you will receive a base salary adjustment to $335,000,
effective with the payroll cycle beginning March 8, 2020. As additional
incentive, the Company will grant you 12,500 restricted stock units (RSUs) as a
part of the Key Contributor Program. This award has been approved by the
Compensation Committee of the Board of Directors.

The grant date of the RSUs will be the 15th day of the month following the date
of your appointment and will vest over a two-year period, with 25% vesting every
six months over the two-year period.

Your hard work and commitment to Akcea is acknowledged and greatly appreciated.
I look forward to supporting your success at Akcea. Congratulations!

Sincerely,

 

/s/ Alex Howarth Alex Howarth Chief Operating Officer

 

Accepted and agreed:   /s/ Joshua F. Patterson Date Accepted:   March 6, 2020